Opinion by
Sullivan, J.
While the merchandise was invoiced as glass balls it was found not to be exactly globular. The exhibit resembles two half globes of different diameters joined in the center. From the testimony it was found that in its imported condition the article does not illuminate, either by reflection or otherwise. When finished it becomes an article that reflects light. On the authority of Petrocelli v. United States (T. D. 46269) it was held not to be dutiable under paragraph 218 (c). The claim at 50 percent under paragraph 230 (d) was sustained. Solomon v. United States (13 Ct. Cust. Appls. 353, T. D. 41256) cited.